Citation Nr: 1720739	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-08 680	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to June 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

On February 28, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. A February 2017 Report of General shows that the Veteran wanted to withdraw the claim for the knee disability.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


